Case 4:20-cv-10422-SDD-EAS ECF No. 19 filed 07/02/20   PageID.101   Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANDREA PAPPAGALLO,

       Plaintiff,                              Case No. 20-cv-10422
-vs-
                                               Hon. Stephanie Dawkins Davis
TENNECO AUTOMOTIVE OPERATING
COMPANY SEVERANCE BENEFIT PLAN,
Effective as of July 20, 2018, TENNECO
AUTOMOTIVE OPERATING COMPANY
INC., and TENNECO INC.,
jointly and severally,

       Defendants.

 Barry S. Fagan (P34275)               Richard E. Nowak (IL 6302664)
 Jennifer L. McManus (P65976)          Samuel D. Block (IL 6323648)
 FAGAN MCMANUS, P.C.                   Samuel P. Myler (IL 6309755)
 Attorneys for Plaintiff               Mayer Brown LLP
 25892 Woodward Avenue                 Attorneys for Defendants
 Royal Oak, MI 48067-0910              71 South Wacker Drive
 (248) 542-6300                        Chicago, IL 60606
 bfagan@faganlawpc.com                 (312) 701-8809
 jmcmanus@faganlawpc.com               rnowak@mayerbrown.com
                                       sblock@mayerbrown.com
                                       smyler@mayerbrown.com

                                       Michael G. Brady (P57331)
                                       WARNER NORCROSS & JUDD LLP
                                       Attorneys for Defendants
                                       2000 Town Center, Suite 2700
                                       Southfield, MI 48075-1318
                                       (248) 784-5032
                                       mbrady@wnj.com

                PLAINTIFF’S STATEMENT AS TO THE
          APPROPRIATE STANDARD OF REVIEW IN THIS CASE
Case 4:20-cv-10422-SDD-EAS ECF No. 19 filed 07/02/20      PageID.102    Page 2 of 5




      Plaintiff, by and through his attorneys, FAGAN MCMANUS, P.C., hereby

submits Plaintiff’s Statement as to the Appropriate Standard of Review in this

Case as follows:

      It is Plaintiff’s position that the standard of review in this case is de

novo. The basis for Plaintiff’s position is that the Plan Administrator, identified

as Defendant Tenneco Automotive Operating Company Inc. in the Tenneco

Automotive Operating Company Inc, Severance Benefit Plan and Summary

Plan Description (Effective as of July 20, 2018), did not make the decision

regarding Plaintiff’s claim for benefits or Plaintiff’s appeal of the denial of his

claim for benefits. Instead, Defendant Tenneco Inc. made the decision on

both the claim and the appeal. In addition, an individual named Peter D.

Acker signed the letters denying the claim and appeal on Defendant Tenneco

Inc. letterhead. In the letter denying the appeal, Mr. Acker identified himself

as the Plan Administrator.

      When the benefits decision is made by a body other than the one

authorized by the procedures set forth in the benefit plan, federal courts

review the benefits decision de novo. Shelby County Health Care

Corporation v. The Majestic Star Casino, LLC, 581 F.3d 355 (6th Cir.

2009)(holding that although the plan administrator was delegated

discretionary authority to interpret the Plan, where the administrator failed to
Case 4:20-cv-10422-SDD-EAS ECF No. 19 filed 07/02/20   PageID.103   Page 3 of 5




exercise that discretion because it let someone else make the benefits

determination, de novo review is appropriate); Sanford v. Harvard Industries,

Inc., 262 F.3d 590 (6th Cir. 2001)(holding that where an unauthorized body

that does not have fiduciary discretion to determine benefits eligibility

renders such a decision, deferential review is not warranted and de novo

review is appropriate).

                                         FAGAN MCMANUS, P.C.

                                         By: /s/ Barry S. Fagan
                                            Barry S. Fagan (P34275)
                                            Jennifer L. McManus (P65976)
                                            Attorney for Plaintiff
                                            25892 Woodward Avenue
                                            Royal Oak, MI 48067-0910
                                            (248) 542-6300
                                            bfagan@faganlawpc.com
Dated: July 2, 2020                         jmcmanus@faganlawpc.com
Case 4:20-cv-10422-SDD-EAS ECF No. 19 filed 07/02/20   PageID.104   Page 4 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANDREA PAPPAGALLO,

       Plaintiff,                              Case No. 20-cv-10422
-vs-
                                               Hon. Stephanie Dawkins Davis
TENNECO AUTOMOTIVE OPERATING
COMPANY SEVERANCE BENEFIT PLAN,
Effective as of July 20, 2018, TENNECO
AUTOMOTIVE OPERATING COMPANY
INC., and TENNECO INC.,
jointly and severally,

       Defendants.

 Barry S. Fagan (P34275)               Richard E. Nowak (IL 6302664)
 Jennifer L. McManus (P65976)          Samuel D. Block (IL 6323648)
 FAGAN MCMANUS, P.C.                   Samuel P. Myler (IL 6309755)
 Attorneys for Plaintiff               Mayer Brown LLP
 25892 Woodward Avenue                 Attorneys for Defendants
 Royal Oak, MI 48067-0910              71 South Wacker Drive
 (248) 542-6300                        Chicago, IL 60606
 bfagan@faganlawpc.com                 (312) 701-8809
 jmcmanus@faganlawpc.com               rnowak@mayerbrown.com
                                       sblock@mayerbrown.com
                                       smyler@mayerbrown.com

                                       Michael G. Brady (P57331)
                                       WARNER NORCROSS & JUDD LLP
                                       Attorneys for Defendants
                                       2000 Town Center, Suite 2700
                                       Southfield, MI 48075-1318
                                       (248) 784-5032
                                       mbrady@wnj.com

                           PROOF OF SERVICE
Case 4:20-cv-10422-SDD-EAS ECF No. 19 filed 07/02/20      PageID.105   Page 5 of 5




      I hereby certify that on July 2, 2020, I electronically filed:

               PLAINTIFF’S STATEMENT AS TO THE
         APPROPRIATE STANDARD OF REVIEW IN THIS CASE

with the Clerk of the Court using the ECF system which will send notification

of such filing to the following:

    Michael G. Brady        mbrady@wnj.com, tlias@wnj.com,
     tparrish@wnj.com

    Richard Nowak rnowak@mayerbrown.com,
     courtnotification@mayerbrown.com

    Samuel Block        sblock@mayerbrown.com

    Samuel P Myler smyler@mayerbrown.com,
     3708550420@filings.docketbird.com,
     courtnotification@mayerbrown.com

and I hereby certify that I have mailed by United States Postal Service the

papers to the following non-ECF participants:

___(none)___.

                                            Respectfully submitted,
                                            FAGAN MCMANUS, P.C.

                                            By: /s/ Barry S. Fagan
                                               Barry S. Fagan (P34275)
                                               Jennifer L. McManus (P65976)
                                               Attorney for Plaintiff
                                               25892 Woodward Avenue
                                               Royal Oak, MI 48067-0910
                                               (248) 542-6300
                                               bfagan@faganlawpc.com
Dated: July 2, 2020                            jmcmanus@faganlawpc.com
